Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 27, 1993, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied the defendant’s motion to dismiss the indictment on the ground that he had been denied a speedy trial (see, CPL 30.30) inasmuch as he waived this claim by failing to raise it prior to the commencement of trial (see, CPL 210.20 [1] [g]; [2]; People v Lawrence, 64 NY2d 200; People v Harvall, 196 AD2d 553). In any event, the periods of delay chargeable to the People between the time of the defendant’s arraignment on the felony complaint and the People’s declaration of readiness for trial did not exceed the statutory limits contained in CPL 30.30 (1) (a) (see, CPL 30.30 [4] [a], [b], [c], [d], [f], [g]; People v Cortes, 80 NY2d 201; People v Durette, 222 AD2d 692; People v Giordano, 56 NY2d 524; People v Thomas, 223 AD2d 610).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and in any event are without merit (see, People v Huertas, 75 NY2d 487; People v Nieves, 67 NY2d 125; People v Crimmins, 36 NY2d 230; People v Holman, 216 AD2d 488). Santucci, J. P., Joy, Krausman and Florio, JJ., concur.